COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
EL PASO CENTRAL APPRAISAL                                            No. 08-15-00164-CV
DISTRICT,                                         §
                                                                        Appeal from the
                               Appellant,         §
                                                                      327th District Court
V.                                                §
                                                                   of El Paso County, Texas
PLACITAS DE ZARAGOSA GROUP,                       §
LLC N/K/A PLACITAS DE                                                (TC# 2014DTX0839)
ZARAGOSA GROUP ASSOCIATION,                       §

                                Appellee.         §

                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination of whether it should

be dismissed for want of jurisdiction. Finding that the trial court’s order partially granting

Appellee’s motion for traditional summary judgment is not a final judgment or appealable order,

we dismiss the appeal for lack of jurisdiction.

       It is well settled that appellate courts have jurisdiction over final judgments and

interlocutory orders made appealable by statute. Lehmann v. Har-Con Corporation, 39 S.W.3d

191, 195 (Tex. 2001); TEX.CIV.PRAC.&REM.CODE ANN. § 51.014 (West 2015)(authorizing

appeals from certain interlocutory orders). A final judgment is one that disposes of all pending

parties and claims. See Lehmann, 39 S.W.3d at 195. The Property Tax Code permits a party to

appeal a final judgment of the district court as provided by law for appeal of civil suits generally.
See TEX.TAX CODE ANN. § 42.28 (West 2015). The El Paso Central Appraisal District is

attempting to appeal an order which partially grants the Appellee’s motion for summary

judgment. The order does not purport to be a final judgment.

       The Clerk of the Court advised the El Paso Central Appraisal District by letter that the

clerk’s record does not contain a final judgment or appealable order. The letter further advised

the El Paso Central Appraisal District that the Court intended to dismiss the appeal for want of

jurisdiction unless it responded within ten days and showed grounds for continuing the appeal.

No response has been filed. We therefore dismiss the appeal for want of jurisdiction.



July 8, 2015
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                              -2-